Opinion issued May 9, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-17-00298-CV
                            ———————————
   MID-CENTURY INSURANCE COMPANY OF TEXAS AND GEICO
  (GOVERNMENT EMPLOYEES INSURANCE COMPANY), Appellants
                                         V.
                          JAMES WADLEY, Appellee



                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-20502



                          MEMORANDUM OPINION

      Appellants, Mid-Century Insurance Company of Texas and GEICO

(Government Employees Insurance Company), representing that the parties have

resolved the matter and appellants no longer wish to pursue the appeal, have filed an
agreed motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1. No opinion has

issued. See id. 42.1(c).

      Accordingly, we grant appellants’ motion and dismiss the appeal. See id.

42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2